Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  1 December 2013                                                                                     Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  146826                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  In re HONORABLE WADE H. McCREE,                                  SC: 146826
  Judge, 3rd Judicial Circuit Court                                JTC: Formal Complaint No. 93
  _______________________________________


          This cause having been brought to this Court by the recommendation of the
  Judicial Tenure Commission and having been argued by counsel and due deliberation had
  thereon by the Court, IT IS ORDERED that Hon. Wade H. McCree is removed from
  office and conditionally suspended without pay for six years beginning on January 1,
  2015, with the suspension becoming effective only if respondent is reelected to judicial
  office in November 2014. Pursuant to MCR 9.205 (B) respondent is ordered to pay costs
  of $11,645.17 to the Judicial Tenure Commission. The clerk is directed to issue this
  judgment forthwith pursuant to MCR 7.317(C)(3).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2014
                                                                              Clerk